Title: From John Adams to John Jay, 3 December 1785
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvernor Square Westminster Decr. 3. 1785
     
     I am anxious to convey to you, if I can, in as strong a light as that in which I, See, myself, the Impossibility of our, doing any Thing Satisfactory, with this Nation, especially under this Ministry, that the states may neither neglect nor delay any measure, which they would judge necessary or expedient upon the Certainty, that England will not alter her Conduct. in order to this I must be allowed to write freely, Things which Congress ought to know but to keep Secret. I know, how much I expose myself but as I have hitherto made it my Rule as much as I could to conceal nothing which I thought necessary to be known, whatever might be the Consequence to myself, I shall not now begin a new system, and shall only request that a reasonable Caution may be observed not to injure a Man, merely for discharging a disagreable Part of his Duty.
     The King, I really think is the most accomplished Courtier, in his Dominions. With all the Affability of Charles the second, he has all the Domestic Virtues and Regularity of Conduct of Charles the Ist.— He is the greatest Talker in the World, and has a tenacious memory, Stored with Resources of Small Talk concerning all the little Things of Life, which are inexhaustible. But So much of his Time is and has been consumed in this, that he is in all the great Affairs of Society and Government as weak, as far as I can judge as We ever understood him to be in America. He is also as Obstinate. The Unbounded Popularity acquired by his Temperance and facetiousness,

added to the spendor of his Dignity, gives him such a continual Feast of Flattery, that he thinks all he does is right, and he pursues his own Ideas with a Firmness, which would become the best system of Action. He has a Pleasure in his own Will and Way, without which he would be miserable which seems to be the true Principle upon which he has always chosen and rejected Ministers. He has an habitual Contempt of Patriots and Patriotism, at least for what are called in this Country by those Names, and takes a delight in mortifying all who have any Reputation for such Qualities, and in supporting those who have a contrary Character. upon this Principle only can I account for the Number of Tories which were forced into the Administration of The Earl of shelburne, the Duke of Portland, and of Mr Pitt, and for the immoderate Attachment to American Refugees which has appeard in all of them.
     Mr Pitt, is very young. He has discovered Abilities, and Firmness upon some Occasions. But I have never Seen in him any Evidence of greater Talents than I have Seen in Members of Congress and in other Scænes of Life in America, at his Age.— I have not yet Seen any decided Proofs of Principle, or Patriotism, or Virtue, on the contrary there are many Symptoms of the Want of these Qualities, without which no statesman ever yet appeared uniformly great, or wrought out any memorable Salvation for any Country. in American Affairs he has oscillated like a Pendulum, and no one can yet guess when he will be fixed. His Attention appears to have been chiefly given to two Objects, preserving Tranquility and raising the Stocks.
     His Attention to these would have been laudable if he had not neglected others, equally essential in the End, tho not so urgent for the present. The Discontents of the Nation, arising from their late Disappointments, Disgraces and Humiliations as well as the Pressure of Taxes, would have broken out into Seditions, if the Ministers had not Studiously avoided every Thing which could raise a Clamour, or opperate forcibly upon popular Passions. and if the Stocks could not have been supported, all would have been Distraction at once. With all his Care he has barely escaped, from more furious Tumults, at the Espence of a few stones thrown at his Carriage, and a few Executions in Effigy. The stocks he has raised and if he can keep them up, they will support him, and intoxicate the Nation, to such a degree, that I presume it will be impossible for him to pursue that System towards America and Ireland, which are indispensable for the compleat Preservation of the Remainder of the Empire.
     
     The Chancellor, Mr Dundas Mr Jenkinson and Lord Gower being of the old Sett of Kings Friends, it may be easily Supposed, that they are Masters of his Character, that they think and feel like him, and consequently, that they embarrass Mr Pitt, whenever his Principles interfere with the Kings. to this probably is owing the late Accession to the League in Germany which the Chancellor of the Exchequer is thought to have opposed. To the same Cause We may ascribe, the undecided Conduct towards Holland, where Sir James Harris is as compleat a Cypher, as the Baron De Linden and I have the Honour to be at St. James’s. The King has been amuzed by his old Deceivers, who are very much alike in America, Holland & Ireland, by Assurances that the Prince of Orange and his Party would get the Upper hand, and that the Populace would rise to De Witt the Patriots. Under this fond Delusion, the Time has been dreamed away, and those Offers were delayed untill they were too late to have any Effect, which if they had been made in Season would have preserved the Friendship or at least the Neutrality of the Dutch to this Country.
     Lord Cambden and the Duke of Richmond, if they ever had any just notions of the Relation between England & America, are become soured by the Company they keep, and if they are not inimical, they are at least peevish and fretfull, upon every subject that Concerns Us. Lord Carmarthen is rich and of high Rank, very civil and obliging, but is not enough of a Man of Business, to have Influence in the Cabinet, or to project or conduct any Thing. Lord Sidney, with less Wealth and a lower Rank, has all the other Parts of the Same Character. If these Traits of Characters are just, you will easily be convinced that We cannot expect from the present Ministry, any reasonable Arrangement with America for Some time.
     If We look to Opposition, We see no better Prospects. Lord North is supposed to have great Influence. but how? By being at the Head of the Landed Gentlemen which is but another Term for the Tory Interest. if he Should depart from their system, he would loose all Consideration. Mr Fox has never been Steady in American Politicks, and he has not at present the Spirit to take any decided Part.
     The Marquis of Lansdown would be more liberal, but he has no Chance to come in, and if he had he would not be able to carry, any Plan into Execution, so numerous and violent from all quarters would be the Opposition to him.— The Marquis of Buckingham has some, good Opinions of American Commerce, but although he is

celebrated for very minute details of Information in American Affairs, by all I can learn of him, he has lost his Judgment and the true system, in the Chaos of these very minutiæ and besides he is extreamly odious to great Multitudes of the first People.
     Add to all these unfavourable Considerations, that the Stocks are now at a great hight, and the nation consequently in high Spirits. As they have now Evidence, as they think that their Commerce flourishes and their Credit is established, without a Treaty with the United States and without opening the West Indies, or Canada Nova scotia & Newfoundland to Us; without taking off the Alien Duty upon Oil, or admitting our ready built Ships for Sale, they will not now think it necessary to do any of these Things. The general Opinion is, that an Act of Parliament will be made at the ensuing session, placing the United states upon the Footing of the most favoured Nation, and then let Things take their Course.— Let the United States do as they please, lay on Duties or Prohibitions or make navigation Acts, as they judge proper.
     France is not idle, amidst all This. The Language they hold is that of perpetual and universal Peace.— Their Ambassadors in all the Courts of Europe Speak in this style. The Corps Diplomatick here, have it familiarly in their Mouths, that the Courts of Versailles and London have now the best dispositions towards each other, and that there is every Prospect of a long Peace between them. and there is such a Fund of Gullibility in this Nation, that these Lullabies sooth them into a perfect security. Indeed it is possible the Peace may be maintained for ten or a dozen Years long enough for the English to get a little Money to go to War again. But if at the End of fifteen or twenty Years, the Navies of Bourbon and Holland should be pitted against that of G. Britain, and especially if the U. States should join their Privateers and Aids to the Confederacy The Crisis of the British Empire will then be compleat and its destruction certain. Some Men See it, but Posterity and distant Futurity, tho not very distant, appear to be less attended to in this Country at present than in any other in the World. present Advantage is all they aim at, present Evil, all they hope to shun.
     No Briton would deserve the Character of a Statesman, without a comprehensive View of the Interests of the Nation, relative to their Liberties and form of Government, relative to their Manufactures, Commerce and Navigation, relative to their foreign Dominions in Asia Africa, America, and in Europe, relatively to all the other

Powers of Europe, especially their ancient Ennemies, who have always endangered their Existance, I mean the House of Bourbon, and their ancient Friends who have assisted in supporting them and rearing up their Wealth and Power, I mean the Dutch and the United states of America, and all these relatively to the Interests of Posterity and future Ages.— But I have not Seen the least Appearance of any Man in the three Kingdoms, among the Men in Power, who answers this description. Landsdown is the most like it, but his Integrity is Suspected, his selfishness is acknowledged, and his Influence far from great.
     The Posts upon our Frontier give me great Uneasiness. The Ministers and People are so assured of Peace with all their Neighbours in Europe, that they hold all We can do in Indifference. They think that if We should raise an Army and take those Posts As We have a Right to do, it would not oblige them to go to War with Us.— But if We should march an Army to Quebeck and take it, and another to Nova Scotia & take that, it would be no great harm to them. if We should fit out Privateers against their Trade, they could easily send a Line of Frigates along our Coast that would do Us more harm.— So that they are quite easy. But they rely upon it that We shall not raise An Army, to take the Posts. The Expence & Difficulty they know will be great, and therefore they think they may play with Us, as long as they please.— The Refugees, are doing all they can to persuade King & Ministry, to build other Forts on their side of the Lakes, to build a Fleet of armed ships upon the Lakes and to negotiate with all the Indian Nations in order to attach them to their Side. if these People can prevail our Posts will not be evacuated, untill this new system is accomplished. The Resolutions of some of the states, staying Proceedings at Law for old Debts, and some other Resolutions concerning the Tories, represented to have been in some instances contrary to the Treaty will be the pretence.
     In short, Sir, I am like to be as insignificant here, as you can imagine. I shall be treated as I have been, with all the Civility that is shewn to other foreign Ministers but shall do nothing. I shall not even be answered, at least this is my Opinion.— But Congress will no doubt insist upon an Answer.— But perhaps it may be most convenient to wait till Spring, and untill the session of Parliament is over that We may have a full Knowledge of their Designs.— It is most certain that What is called, high Language, which you and I have heard so much of, in the Course of our Lives would be

misplaced here at this Time. it would not be answered with high Language, but with what would be more disagreable, and perplexing, with a contemptuous silence.
     To borrow an Expression from the late Governor Bernard, I find myself at the End of my Tether. No Step that I can take, no Language I can hold, will do any good, or indeed much harm. It is Congress and the Legislatures of the states who must deliberate And Act at present.—
     The only system they can pursue to help themselves is to compleat their Regulations for the Encouragement of their own Manufactures, and Navigation, to consider of more intimate commercial Connections with France, and other Nations of Europe, to push their Trade to the East Indies, and perhaps to extend even their political Connections with France & Holland. How far it will be wise to go, in these Projects I pretend not to judge. But I hope they will proceed with Caution and deliberation.— The United States stand upon high Ground at present, and they will consider, whether it would not even be descending, to form any closer Political Connections at present. They certainly are at present on “Vantage Ground” if they can unite in a system. if not, they must trust to the Chapter of Accidents.
     With great Regard your / humble servant
     
      John Adams
     
    